COLE CREDIT PROPERTY TRUSTIII, INC. SUPPLEMENT NO.8 DATED DECEMBER 21, 2011 TO THE PROSPECTUS DATED MAY 2, 2011 This document supplements, and should be read in conjunction with, the prospectus of Cole Credit Property TrustIII, Inc. dated May2, 2011, Supplement No. 6 dated October 18, 2011, which superseded and replaced all previous supplements to the prospectus, and Supplement No. 7 dated November 17, 2011. Unless otherwise defined in this supplement, capitalized terms used in this supplement shall have the same meanings as set forth in the prospectus. The purpose of this supplement is to describe the following: the status of the offering of shares of Cole Credit Property TrustIII, Inc.; recent real property and other investments; placement of debt on certain real property investments; and potential real property investments. Status of Our Public Offering Our follow-on offering of shares of our common stock was declared effective by the Securities and Exchange Commission on September22, 2010, although we did not begin selling shares pursuant to our follow-on offering until after we terminated our initial public offering on October 1, 2010. Of the 275,000,000shares registered pursuant to our follow-on offering, we are offering up to 250,000,000shares in our primary offering and up to 25,000,000shares pursuant to our distribution reinvestment plan. As of December 14, 2011, we had accepted investors’ subscriptions for, and issued, 164,412,643 shares of our common stock in the follow-on offering, resulting in gross proceeds to us of approximately $1.6 billion. As of December 14, 2011, we had 110,587,357 shares of our common stock remaining in our follow-on offering. Combined with our initial public offering, we had received a total of approximately $3.8 billion in gross offering proceeds as of December 14, 2011. We currently expect to stop selling shares of our common stock in our primary offering on or about February 29, 2012.We intend to continue to sell shares of our common stock in this offering pursuant to our distribution reinvestment plan following the termination of our primary offering. The follow-on offering must be registered in every state in which we offer or sell shares and generally, such registrations are for a period of one year. Therefore, we may have to stop selling shares in any state in which our registration is not renewed or otherwise extended annually. We reserve the right to terminate the offering at any time prior to the stated termination date. Recent Real Property Investments The following information supplements, and should be read in conjunction with, the section captioned “Prospectus Summary— Description of Real Estate Investments” beginning on page9 of the prospectus. Description of Real Estate Investments Wholly-owned properties As of December 14, 2011, our investment portfolio consisted of 656 wholly-owned properties located in 45states, consisting of approximately 30.6million gross rentable square feet of commercial space, including the square feet of buildings that are on land subject to ground leases. Properties acquired between November 12, 2011 and December 14, 2011 are listed below. Rentable Number of Square Property Description Type Tenants Tenant Feet (1) Purchase Price Tractor Supply – Bainbridge, GA Specialty Retail 1 Tractor Supply Company $ Walgreens – Albuquerque, NM Drugstore 1 Walgreen Co. Tractor Supply – Mishawaka, IN Specialty Retail 1 Tractor Supply Company MedAssets Office – Plano, TX Healthcare 1 MedAssets, Inc. — United Technologies – Bradenton, FL Specialty Retail 1 UTC Fire & Security Americas Corporation, Inc. Davita Dialysis – Casselberry, FL Healthcare 1 Total Renal Care, Inc. Hobby Lobby – Concord, NC Specialty Retail 1 Hobby Lobby Stores, Inc. Shoppes at Sugarmill Woods – Homosassa, FL Shopping Center 5 Various Belleview Plaza – Pensacola, FL Shopping Center 7 Various Kohl’s – Fort Dodge, IA Department Store 1 Kohl’s Department Stores, Inc. $ Includes square feet of buildings that are on land subject to ground leases. We purchased land upon which an office building for MedAssets, Inc., of approximately 225,000 rentable square feet, will be developed.Based on budgeted construction costs, the cost to complete the building is estimated to be $45.8 million. 2 The following information supplements, and should be read in conjunction with, the section of our prospectus captioned “Investment Objectives and Policies — Real Property Investments” beginning on page 105 of the prospectus: Real Property Investments We engage in the acquisition and ownership of commercial properties throughout the United States.We invest primarily in retail and other income-producing commercial properties located throughout the United States. Wholly-owned properties As of December 14, 2011, we, through separate wholly-owned limited liability companies and limited partnerships, owned a 100% fee simple interest in 656 properties located in 45states, consisting of approximately 30.6million gross rentable square feet of commercial space, including the square feet of buildings that are on land subject to ground leases. The properties generally were acquired through the use of proceeds from our initial public offering and our ongoing follow-on public offering of our common stock and notes payable. The following table summarizes properties acquired between November 12, 2011 and December 14, 2011 in order of acquisition date: Year Purchase Fees Paid to Initial Average Physical Property Description Date Acquired Built Price Sponsor (1) Yield (2) Yield (3) Occupancy Tractor Supply – Bainbridge, GA November 16, 2011 $ $ 7.80% 8.59% 100% Walgreens – Albuquerque, NM November 17, 2011 7.90% 7.90% 100% Tractor Supply – Mishawaka, IN November 18, 2011 7.70% 8.53% 100% MedAssets – Plano, TX November 22, 2011 N/A (4) — 8.80% 10.14% 100% United Technologies – Bradenton, FL December 8, 2011 7.17% 7.93% 100% DaVita Dialysis – Casselberry, FL December 9, 2011 8.21% 8.21% 100% Hobby Lobby – Concord, NC December 12, 2011 7.76% 8.36% 100% Shops at Sugarmill Woods – Homosassa, FL December 13, 2011 8.17% 8.19% 84% Belleview Plaza – Pensacola, FL December 13, 2011 8.63% 9.84% 98% Kohl’s – Fort Dodge, IA December 14, 2011 6.88% 6.88% 100% $ $ Fees paid to sponsor are payments made to an affiliate of our advisor for acquisition fees in connection with the property acquisition. For more detailed information on fees paid to our advisor or its affiliates, see the section captioned “Management Compensation” beginning on page 75 of the prospectus. Initial yield is calculated as the current annualized rental income for the in-place leases at the respective property divided by the property purchase price adjusted for certain seller credits, exclusive of acquisition costs and fees paid to our advisor or its affiliates. The properties are subject to long-term triple net or double net leases, and the future costs associated with the double net leases are unpredictable. The majority of our properties are subject to triple net leases.Accordingly, our management believes that current annualized rental income is a more appropriate figure from which to calculate initial yield than net operating income. Average yield is calculated as the average annual rental income, adjusted for any rent incentives, for the in-place leases over the non-cancellable lease term at the respective property divided by the property purchase price adjusted for certain seller credits, exclusive of acquisition costs and fees paid to our advisor or its affiliates.The properties are subject to long-term triple net or double net leases, and the future costs associated with the double net leases are unpredictable.The majority of our properties are subject to triple net leases.Accordingly our management believes that average annual rental income is a more appropriate figure from which to calculate average yield than net operating income. We purchased land upon which an office building for MedAssets, Inc., of approximately 225,000 square feet, will be developed.Based on budgeted construction costs, the cost to complete the building is estimated to be $45.8 million, which is used to estimate the initial and average yields.We will pay a fee to our sponsor based on the total project costs, including land cost. 3 Wholly-owned properties The following table sets forth the principal provisions of the lease term for the major tenants at the wholly-owned properties listed above: % of Total Total Base Rent Square Rentable Current per Feet Square Renewal Annual Base Square Property Major Tenants (1) Leased Feet Options (2) Rent Foot Lease Term (3) Tractor Supply – Tractor Supply 100% 4/5 yr. $ $ 11/16/2011 4/26/2013 Bainbridge, GA Company 4/27/2013 4/26/2018 4/27/2018 4/26/2023 Walgreens – Walgreen Co. 100% 6/5 yr. 11/17/2011 9/30/2026 Albuquerque, NM Tractor Supply – Tractor Supply 100% 4/5 yr. 11/18/2011 4/30/2016 Mishawaka, IN Company 5/1/2016 4/30/2021 5/1/2021 4/30/2026 MedAssets – Plano, TX MedAssets, Inc. 100% 2/5 yr. or 1/10 yr. 3/1/2013 2/29/2028 United Technologies – Bradenton, FL UTC Fire & Security Americas Corporation, Inc. 100% 2/5 yr. 12/8/2011 12/31/2021 DaVita Dialysis – Casselberry, FL Total Renal Care, Inc. 100% 3/5 yr. 12/9/2011 7/31/2022 Hobby Lobby – Hobby Lobby Stores, 100% 2/5 yr. 12/12/2011 9/30/2014 Concord, NC Inc. 10/1/2014 9/30/2019 10/1/2019 9/30/2024 Shoppes at Sugarmill Woods –Homosassa, FL Publix Super Markets, Inc. 74% 7/5 yr. 12/13/2011 4/30/2028 Belleview Plaza – Pensacola, FL Publix Super Markets, Inc. 70% 4/5 yr. 12/13/2011 12/31/2027 Sunshine Fitness 19% 2/5 yr. 3/10/2012 6/30/2017 Pensacola, LLC 7/1/2017 6/30/2022 Kohl’s – Fort Dodge, IA Kohl’s Department Stores, Inc. 100% 8/5 yr. 12/14/2011 1/31/2032 Major tenants include those tenants that occupy greater than 10% of the rentable square feet of the respective property. Represents number of renewal options and the term of each option. Represents lease term beginning with the later of the purchase date or the rent commencement date through the end of the non-cancellable lease term. We purchased land upon which an office building for MedAssets, Inc., of approximately 225,000 square feet, will be developed.Thecurrent annual base rent is based on the estimated square feet of the building and estimated construction costs and is subject to change.The annual base rent under the lease increases every year by 2% of the then-current annual base rent.The lease term is estimated based on the construction schedule. The annual base rent under the lease increases every year by 2% of the then-current annual base rent. The annual base rent under the lease increases every three years by the lesser of the cumulative percentage increase in the Consumer Price Index over the preceding three-year period or 9% of the then-current annual base rent. The annual base rent under the lease increases every five years by 10% of the then-current annual base rent. 4 Other Investments As of December 14, 2011, we owned ten commercial mortgage-backed securities (CMBS) bonds, of which two were acquired between November 12, 2011 and December 14, 2011, with an aggregate purchase price of $101.3 million and an aggregate face value of $151.6 million. The CMBS bonds have credit ratings ranging from A2 to non-investment grade by Moody’s Ratings and each consist of a diversified pool of commercial mortgage loans secured by commercial real estate properties. We paid our advisor an aggregate acquisition fee of approximately $2.0 million in connection with the ten CMBS bonds. Placement of Debt on Certain Real Property Investments The following information supplements, and should be read in conjunction with, the section of our prospectus captioned “Investment Objectives and Policies— Placement of Debt on Certain Real Property Investments” beginning on page133 of the prospectus: Wholly-owned properties We obtained the following fixed rate mortgage note secured by a property noted above: Property Lender Loan Amount Interest Rate Loan Date Maturity Date United Technologies – Bradenton, FL 40/86 Mortgage Capital, Inc. $ 5.00% 12/14/2011 1/1/2019 The mortgage note is non-recourse to us and our operating partnership, CCPT III OP, but both we and CCPT III OP are liable for customary non-recourse carveouts. The mortgage note may be prepaid subject to meeting certain requirements and payment of a prepayment premium as specified in the loan agreement. In the event the mortgage note is not paid off on the maturity date, the mortgage loan includes default provisions. Upon the occurrence of an event of default, interest on the mortgage note will accrue at an annual default interest rate equal to the lesser of (a) the maximum rate permitted by applicable law, or (b) the then-current interest rate plus 5.00%. The mortgage note contains customary affirmative, negative and financial covenants, including requirements for minimum net worth and debt service coverage ratios, in addition to limits on leverage ratios. In connection with the mortgage note above, we paid our advisor a financing coordination fee of $105,000. In addition, in connection with the $700.0 million Credit Facility entered into by CCPT III OP on June 27, 2011, subject to meeting certain conditions described in the credit agreement and the payment of certain fees customary for these types of facilities, CCPT III OP may increase the amount of the Credit Facility from $700.0 million up to a maximum of $950.0 million (the Accordion Feature).On December 6, 2011, CCPT III OP exercised $157.5 million of the $250.0 million Accordion Feature in the Credit Facility, which increased the allowable borrowings up to $857.5 million that includes a $278.75 million term loan and borrowings up to $578.75 million in revolving loans. As of December 14, 2011, CCPT III OP had approximately $685.8 million outstanding under the Credit Facility and, based on the underlying collateral pool of $841.6 million, approximately $155.8 million available for borrowing. 5 Joint venture properties On November 14, 2011, one of our wholly-owned limited liability companies entered into a joint venture arrangement and contributed its ownership interest in an entity that held the Nature Coast Commons — Spring Hill, FL property; this joint venture obtained the following mortgage note: Property Lender Loan Amount Interest Rate Loan Date Maturity Date Nature Coast Commons – Spring Hill, FL (1) Bank of America, N.A. $ LIBOR + 2.25% 11/14/2011 11/14/2014 The loan is secured by the Nature Coast Commons — Spring Hill, FL property that we have a 95% indirect interest in through the joint venture arrangement with an aggregate purchase price of $29.0 million. We have the ability to borrow an additional $5.2 million for tenant improvements on the existing facility.As of December 14, 2011, approximately $916,000 has been drawn on the loan for an aggregate outstanding balance of $21.3 million. The mortgage note may be prepaid subject to meeting certain requirements and payment of a prepayment premium as specified in the loan agreement. In the event the mortgage note is not paid off on the maturity date, the loan agreement includes default provisions. Upon the occurrence of an event of default, interest on the mortgage note will accrue at an annual default interest rate equal to the lesser of (a) the maximum rate permitted by applicable law, or (b) the then-current interest rate plus 3.00%. We will pay a financing coordination fee to our advisor based on our indirect interest in the property.As of December 14, 2011, no fees have been paid in connection with the mortgage note described above. Tenant Lease Expirations Wholly-owned properties The following table sets forth lease expirations of our wholly-owned properties, as of December 14, 2011, for each of the next ten years assuming no renewal options are exercised.For purposes of the table, the Total Annual Base Rent column represents annualized base rent, based on rent in effect on January 1 of the respective year, for each lease that expires during the respective year. Number of Approx. Square Total Annual % of Total Year Ending December 31, Leases Expiring Feet Expiring Base Rent Annual Base Rent 8 $ % 55 % 61 % 42 % 44 % 60 % 43 % 70 % 53 % 32 % 55 % $ % 6 Depreciable Tax Basis Wholly-owned properties For federal income tax purposes, the aggregate depreciable basis in the wholly-owned properties noted above is approximately $47.2 million. When we calculate depreciation expense for federal income tax purposes, we depreciate buildings and improvements over a 40-year recovery period, land improvements over a 20-year recovery period and furnishings and equipment over a 12-year recovery period using a straight-line method and a mid-month convention. The preliminary depreciable basis in the properties noted above is estimated, as of December 14, 2011, as follows: Wholly-owned Property Depreciable Tax Basis Tractor Supply – Bainbridge, GA $ Walgreens – Albuquerque, NM Tractor Supply – Mishawaka, IN MedAssets Office – Plano, TX — United Technologies – Bradenton, FL DaVita Dialysis – Casselberry, FL Hobby Lobby – Concord, NC Shops at Sugarmill Woods – Homosassa, FL Belleview Plaza – Pensacola, FL Kohl’s – Fort Dodge, IA $ Land parcel, which is not depreciated. Cole Realty Advisors, an affiliate of our advisor, has the sole and exclusive right to manage, operate, lease and supervise the overall maintenance of the properties listed above.In accordance with the property management agreement, we may pay Cole Realty Advisors (i) up to 2% of gross revenues from our single tenant properties and (ii) up to 4% of gross revenues from our multi-tenant properties.We currently have no plan for any renovations, improvements or development of the properties listed above, except as related to the MedAssets property located in Plano, Texas, and we believe the properties are adequately insured.We intend to obtain adequate insurance coverage for all future properties that we acquire. Potential Real Property Investments Our advisor has identified certain properties as potential suitable investments for us.The acquisition of each such property is subject to a number of conditions.A significant condition to acquiring any one of these potential acquisitions is our ability to raise sufficient proceeds in this offering to pay all or a portion of the purchase price.An additional condition to acquiring these properties may be securing debt financing to pay the balance of the purchase price.Such financing may not be available on acceptable terms or at all. Our evaluation of a property as a potential acquisition, including the appropriate purchase price, may include our consideration of a property condition report; unit-level store performance; property location, visibility and access; age of the property, physical condition and curb appeal; neighboring property uses; local market conditions, including vacancy rates; area demographics, including trade area population and average household income; neighborhood growth patterns and economic conditions; and the presence of demand generators. We decide whether to acquire each property generally based upon: • satisfaction of the conditions to the acquisition contained in the contract; • no material adverse change occurring relating to the property, the tenant or in the local economic conditions; • our receipt of sufficient net proceeds from the offering of our common stock to the public and financing proceeds to make the acquisition; and • our receipt of satisfactory due diligence information including the appraisal, environmental reports and tenant and lease information. 7 Other properties may be identified in the future that we may acquire prior to or instead of these properties.Due to the considerable conditions that must be satisfied in order to acquire these properties, we cannot make any assurances that the closing of these acquisitions is probable.The properties currently identified are listed below.The respective seller of each property is an unaffiliated third party. Approximate Approximate Compensation to Property Expected Acquisition Date Purchase Price Sponsor (1) Kyle Marketplace – Kyle, TX December 2011 $ $ AGCO Corporation – Duluth, GA December 2011 Crossroads Marketplace – Warner Robbins, GA December 2011 Wal-Mart – Lancaster, NC December 2011 Midtown Park – Anderson, SC December 2011 Sam’s Club – Colorado Springs, CO December 2011 Silverado Plaza – Tucson, AZ December 2011 Cleveland Towne Center – Cleveland, TN December 2011 VA Clinic – Oceanside, CA December 2011 DaVita Dialysis – Sanford, FL December 2011 RaceTrac Portfolio –Various (2) December 2011 $ $ Approximate fees paid to sponsor represent amounts payable to an affiliate of our advisor for acquisition fees in connection with the property acquisition and payments to our advisor for financing coordination fees for services performed in connection with the origination or assumption of debt financing obtained to acquire the respective property, where applicable. The RaceTrac Portfolio consists of nine single-tenant retail properties located in Alabama, Florida, Georgia and Texas.The properties will be subject to individual lease agreements with identical terms. The potential property acquisitions are subject to net leases, pursuant to which each tenant is required to pay substantially all operating expenses and capital expenditures in addition to base rent. Number of Rentable Physical Property Tenants Tenant Square Feet (1) Occupancy Kyle Marketplace – Kyle, TX 25 Various 93% AGCO Corporation – Duluth, GA 1 AGCO Corporation 100% Crossroads Marketplace – Warner Robbins, GA 9 Various 94% Wal-Mart – Lancaster, NC 1 Wal-Mart Real Estate Business Trust 100% Midtown Park – Anderson, SC 4 Various 100% Sam’s Club – Colorado Springs, CO 1 Sam’s Real Estate Business Trust 100% Silverado Plaza – Tucson, AZ 10 Various 97% Cleveland Towne Center – Cleveland, TN 17 Various 91% VA Clinic – Oceanside, CA 1 United States Government 100% DaVita Dialysis – Sanford, FL 1 Total Renal Care, Inc. 100% RaceTrac Portfolio –Various (2) 9 RaceTrac Petroleum, Inc. 100% Includes square feet of buildings that are on land subject to ground leases. The RaceTrac Portfolio consists of nine single-tenant retail properties located in Alabama, Florida, Georgia and Texas.The properties will be subject to individual lease agreements with identical terms. 8 The table below provides leasing information for the major tenants at each property: Current Base Rent Renewal Annual Base per Square Property Major Tenants (1) Options (2) Rent Foot Lease Term (3) Kyle Marketplace – Kyle, TX HEB Grocery Company, LP 6/5 yr. $ $ 6/8/2007 6/30/2027 AGCO Corporation – AGCO Corporation 2/10 yr. 8/1/2011 7/31/2016 Duluth, GA 8/1/2016 7/31/2021 8/1/2021 7/31/2026 Crossroads Marketplace Best Buy Stores, L.P. 3/5 yr. 4/25/2008 1/31/2019 – Warner Robbins, GA Bed Bath & Beyond, Inc. 5/5 yr. 10/10/2008 1/31/2019 Wal-Mart – Lancaster, SC Wal-Mart Real Estate Business Trust 6/5 yr. 9/15/1999 9/14/2019 Midtown Park – Anderson, SC Kohl’s Department Stores, Inc. 8/5 yr. 10/1/2008 1/31/2029 Dick’s Sporting Goods, Inc. 4/5 yr. 11/1/2008 1/31/2019 Staples the Office 4/5 yr. 2/14/2009 2/28/2014 Superstore East, Inc. 3/1/2014 2/28/2019 Sam’s Club – Colorado Springs, CO Sam’s Real Estate Business Trust 6/5 yr. 11/13/1998 11/12/2018 Silverado Plaza – Tucson, AZ Safeway, Inc. 4/5 yr. 12/13/2003 12/31/2024 Cleveland Towne Center – Ross Dress for Less, Inc. 4/5 yr. 7/18/2008 1/31/2014 Cleveland, TN 2/1/2014 1/31/2019 Bed Bath & Beyond Inc. 3/5 yr. 6/27/2008 1/31/2019 Michaels Stores, Inc. 2/5 yr. 6/7/2008 6/30/2013 7/1/2013 6/30/2018 Electronic Express, Inc. 2/5 yr. 9/1/2011 1/31/2022 Books a Million, Inc. 4/5 yr. 5/8/2009 5/31/2014 6/1/2009 5/31/2019 VA Clinic – Oceanside, CA United States Government — 3/26/2010 3/25/2030 DaVita Dialysis – Sanford, FL Total Renal Care, Inc. 3/5 yr. 11/1/2005 10/31/2020 RaceTrac Portfolio – Various (6) RaceTrac Petroleum, Inc. 7/5 yr. 12/20/2011 12/31/2026 Major tenants include those tenants that occupy greater than 10% of the rentable square feet of the property. Represents number of renewal options and the term of each option. Represents lease term beginning with the current rent period through the end of the non-cancellable lease term. The annual base rent under the lease increases every five years by approximately 10% of the then-current annual base rent. The annual base rent under the lease increases every three years by the lesser of the cumulative percentage increase in the Consumer Price Index over the preceding three-year period or 9% of the then-current annual base rent. The RaceTrac Portfolio consists of nine single-tenant retail properties located in Alabama, Florida, Georgia and Texas. The properties will be subject to individual lease agreements with identical terms.The annual base rent under the lease increases every five years by 7.5% of the then-current annual. We expect to purchase the properties with proceeds from our ongoing follow-on offering of our common stock and available debt proceeds.We may use the properties as collateral in future financings. 9
